DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Withrow, Esq., on April 13, 2022.

Please amend the second line of the last full paragraph of page 2 of the specification as follows.

-- of a startup/standby transformer system based on optical coherence tomography (CT), which can sensitively and accurately identify --

	Please amend the claims as follows.

1. (Currently amended) A method for detecting open phase of a startup/standby transformer based on optical coherence tomography (CT), comprising the following steps:
step 1: using optical CT to measure a three-phase current on a high-voltage side of the startup/standby transformer;
step 2: receiving, by an open phase detection device, a current signal output by the optical CT, calculating the three-phase current on the high-voltage side of the startup/standby transformer in real time, and determining whether an open phase fault occurs according to the current; and
step 3: if it is determined that an open phase fault occurs, issuing an alarm signal after a set delay or acting to trip[[.]];
wherein the specific method for determining whether an open phase fault occurs in step 2 is: when the current of a certain phase is lower than a set threshold value, determining that the open phase fault occurs in the phase; and the identification formula is as follows:
I p <k1×I p.0  (1)
in formula (1), Ip is the real-time calculated fundamental amplitude of the current of a certain phase on the high-voltage side of the startup/standby transformer, Ip.0 is the fundamental amplitude of the current of the phase on the high-voltage side of the startup/standby transformer under a no-load condition, and k1 is a reliability coefficient ranging from 0.5 to 0.8.

2.-8. (Canceled)

9. (New) A method for detecting open phase of a startup/standby transformer based on optical coherence tomography (CT), comprising the following steps:
step 1: using optical CT to measure a three-phase current on a high-voltage side of the startup/standby transformer;
step 2: receiving, by an open phase detection device, a current signal output by the optical CT, calculating the three-phase current on the high-voltage side of the startup/standby transformer in real time, and determining whether an open phase fault occurs according to the current; and
step 3: if it is determined that an open phase fault occurs, issuing an alarm signal after a set delay or acting to trip;
wherein the specific method for determining whether an open phase fault occurs in step 2 is: when the current of a certain phase on the high-voltage side of the startup/standby transformer does not satisfy the symmetry, determining that the open phase fault occurs in the phase; and the identification formulas are as follows:
(|I A |<k2×|İ B −İ C|)  (2)
(|I B |<k2×|İ C −İ A|)  (3)
(|I C |<k2×|İ A −İ B|)  (4)
formulas (2), (3), and (4) respectively correspond to phase-A, -B, and -C disconnections, wherein İA, İB, and İC are the real-time calculated fundamental phasors of the three-phase current on the high-voltage side of the startup/standby transformer, and k2 is a reliability coefficient ranging from 0.25 to 0.4.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 7/16/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Allowable Subject Matter

	Claims 1 & 9 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2018/0149691 to Blake discloses methods and systems for open-phase detection in power transformers having optical CT inspection of standby power transformer currents, but lacking use of the specific identification formulas claimed in the instant application;
	United States Patent No. 9,714,974 to Ha et al. discloses a device for detecting open phase of connection line of standby transformer in nuclear power plant by using Rogowski coil having an alarm/warning that is sounded after a set delay to indicate an open phase fault, but lacking the use of optical CT and the use of the specific identification formulas claimed in the instant application; and
	United States Patent App. Pub. No. 2016/0291063 to Blake et al., which discloses power transformers using optical current sensors having optical CT inspection of standby power transformer currents, but lacking use of the specific identification formulas claimed in the instant application.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, " A method for detecting open phase of a startup/standby transformer based on optical coherence tomography (CT), comprising the following steps . . . wherein the specific method for determining whether an open phase fault occurs in step 2 is: when the current of a certain phase is lower than a set threshold value, determining that the open phase fault occurs in the phase; and the identification formula is as follows:
I p <k1×I p.0  (1)
in formula (1), Ip is the real-time calculated fundamental amplitude of the current of a certain phase on the high-voltage side of the startup/standby transformer, Ip.0 is the fundamental amplitude of the current of the phase on the high-voltage side of the startup/standby transformer under a no-load condition, and k1 is a reliability coefficient ranging from 0.5 to 0.8," and
	in claim 9, "A method for detecting open phase of a startup/standby transformer based on optical coherence tomography (CT), comprising the following steps . . . wherein the specific method for determining whether an open phase fault occurs in step 2 is: when the current of a certain phase on the high-voltage side of the startup/standby transformer does not satisfy the symmetry, determining that the open phase fault occurs in the phase; and the identification formulas are as follows:
(|I A |<k2×|İ B −İ C|)  (2)
(|I B |<k2×|İ C −İ A|)  (3)
(|I C |<k2×|İ A −İ B|)  (4)
formulas (2), (3), and (4) respectively correspond to phase-A, -B, and -C disconnections, wherein İA, İB, and İC are the real-time calculated fundamental phasors of the three-phase current on the high-voltage side of the startup/standby transformer, and k2 is a reliability coefficient ranging from 0.25 to 0.4,"
	in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
4/23/2022